DETAILED ACTION
	This action is in response to the applicant’s after-final reply filed on October 25, 2021 Claims 1-6, 9-15, and 17-19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Faulkner, US 4,351,400 (hereinafter Faulkner)”, for the following reasons:

Faulkner discloses a method for removing a drill string from a wellbore, the drill string comprising a plurality of pipe segments coupled in series, the wellbore and the drill string defining an annulus therebetween, and the annulus and the interior of the drill string being in fluid communication and containing a fluid, the method comprising:
a) determining a desired dry pipe length;
b) calculating rates of drilling fluid and air, air pressure, and time required for displacing a desired volume of drilling fluid;
d) injecting into the drill string a pressurized gas having a pressure at least as great as the pressure calculated in step b) so as to displace the fluid from an upper portion of drill string, creating a dry pipe portion, wherein the length of the dry pipe portion corresponds to the dry pipe length determined in step a) and 
f) removing at least a part of the dry pipe portion from the wellbore.

Faulkner does not disclose b) calculating a hydrostatic pressure for a column of fluid and c) placing a mud slug in the drill string and removing a portion of the drill string from the well, the mud slug comprising drilling fluid having a mud weight higher than the mud weight of the fluid and d) preventing fluid from flowing from the annulus into the drill string.

Faulkner fails to suggest alone, or in combination, the limations of  “c) placing a mud slug in the drill string and removing a portion of the drill string from the well, the mud slug having a mud weight higher than the mud weight of the fluid” as recited in claim 1 and 12. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676